Citation Nr: 1231733	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  12-03 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for residuals of a cyst on the lower back, to include a scar.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to may 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, granted service connection for a cyst on the lower back, with a noncompensable rating assigned, effective March 20, 2007.  This rating decision effectuated a May 2011 Board decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The residuals of a cyst on the lower back have been manifested primarily by a superficial and tender scar.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no more, for residuals of a cyst on the lower back have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7804 (2007 & 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a proper VA examination in December 2010 and January 2012 to evaluate the residuals of a cyst on the lower back.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).



In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

In a May 2011 decision, the Board concluded that the Veteran had a painful scar as a residual of a low back cyst that had its onset in active service.  In a November 2011 rating decision, the RO granted service connection for residuals of a cyst of the lower back, and assigned a noncompensable rating from March 20, 2007, the date of the claim.  The rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804 for superficial scars, painful on examination.     

As of October 23, 2008, revised provisions for evaluating scars were enacted; however, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  The Veteran has not requested review under the new provisions.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim for a higher rating for scars will be considered solely under the criteria effective as of the date of the claim.  Nevertheless, even if the scar was rated under the new rating criteria, a disability rating of 10 percent, but no more, would be warranted for the same reasons as discussed below, as the new criteria do not include such a change that would provide the possibility for awarding a higher rating than 10 percent in this case.  

Under Diagnostic Code 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a compensable rating when the scars cover an area or areas exceeding at least 6 square inches (39 sq. cm.).  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a compensable rating under Diagnostic Code 7802.  Unstable superficial scars are rated under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated as 10 percent disabling under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7801- 7805. 

Service treatment records are negative for any reports of a cyst on the lower back, including a scar.  However, he reported during his 1946 discharge examination the presence of a large pigmented mole, the location of which was not described.  

In 1955, the Veteran applied for an unrelated benefit, at which point he noted that he had an active pilonidal cyst.  

A March 1955 hemorrhoidectomy report, a physician confirmed the presence of a pilonidal dimple approximately three inches above the Veteran's rectum.  

VA medical center (VAMC) treatment records noted the Veteran's complaints of a history of lower back pain due to a pilonidal cyst.  

The Veteran received a VA examination in December 2010, where the Veteran complained of low back pain, denied the recurrence of a cyst during the last 12 months, and denied any discharge at any time.  The examiner noted a vertical and surgical scar approximately one inch long just below the coccyx, which was well-healed.  There was mild tenderness on palpation and no cyst or discharge.  

A second VA examination was provided in January 2012, where the examiner at one point indicated that the Veteran had a scar on his posterior trunk and noted the diagnosis of a scar.  However, under the section where the scar was to be described, the examiner stated that a scar was not identified in his low back or sacro-coccyx area.  Therefore, measurements or a description of the reported scar were not provided.  The examiner did note the Veteran's reports that he was diagnosed with a lower back sebaceous cyst during service, which was resected in 1955, and that he now has an occasional pinching sensation in that area.    

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that a 10 percent disability rating, but no more, is warranted for the service-connected residuals of a cyst on the lower back, namely a superficial, painful scar, throughout the entire period on appeal.  

The Veteran's lower back scar has been described as vertical, approximately 1 inch, well-healed, and tender on palpation.  There has been no evidence of underlying tissue loss (i.e. a deep scar), an area of at least six square inches, an unstable scar, or that the scar caused any limitation of motion.  In fact, the December 2010 VA examiner's description seems to indicate that the scar was linear, superficial, stable or well-healed, and only tender on palpation.  No evidence of record indicated, nor has the Veteran reported, that his lower back scar is symptomatic in any other way except for producing pain.  In addition, the January 2012 VA examiner did not find any limitation of motion resulting from a scar.  

Although the January 2012 VA examiner could not identify the scar, the Veteran has consistently reported the scar and that it was tender or painful.  The presence of a scar was confirmed by two different physicians over a period of 55 years, including the December 2010 VA examiner, who found the scar to be tender on examination.  Even the January 2012 VA examiner noted the Veteran's reports of a pinching sensation at the site of the reported scar.  At the very least, the evidence is in equipoise as to whether the scar has been present and tender throughout the period on appeal, and is resolved in the Veteran's favor.  

A rating in excess of 10 percent is not warranted.  The scar does not involve the head, face, or neck; hence a higher rating could not be provided under Diagnostic Code 7800.  It is only one inch long, and is superficial; thus it does not meet the criteria for a rating in excess of 10 percent under Diagnostic Code 7801.  The new provisions of Diagnostic Code 7804, provide evaluations in excess of 10 percent for multiple unstable or painful scars, but the Veteran has established service connection for a single scar.  See 38 C.F.R. § 4.118 Diagnostic Codes 7800-7805 (2011).  

The weight of the evidence is thus against a schedular rating in excess of 10 percent at any time since the effective date of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The rating criteria contemplate the Veteran's disability.  The residuals of a cyst on the lower back manifested by a well-healed, linear scar that is tender on palpation.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.

Total Rating

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  
The Veteran has not reported that he is unemployed or that service-connected disabilities cause him to be unemployable.  There is no other evidence to that effect in the claims folder.  Accordingly, further consideration of entitlement to TDIU is not required.


ORDER

An initial rating of 10 percent is granted for residuals of a cyst on the lower back, to include a scar, effective March 20, 2007.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


